EXAMINER’S AMENDMENT
Applicant’s amendment dated 2/14/2022 has been entered and fully considered. Claims 1, 2, 4, 7-9, 12, 17, and 18 have been amended by the Applicant. Withdrawn claims 13-15 are rejoined by the Examiner (see below). Claims 1, 13, and 18 are amended by the Examiner using Examiner’s Amendment (see below). Claims 1-18 are pending.
Claims 1-18 are allowed.
Election/Restrictions
Claims 1-12 and 16-18 are allowable. Claims 13-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between invention I (method claims 1-12 and 16-18) and invention II (apparatus claims 13-15), as set forth in the Office action mailed on 4/7/2020, is hereby withdrawn and claims 13-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Komarec on 5/24/2022.
Claim 1, line 15: “threshold limit” has been replaced with “threshold number of plies”.
Claim 1, line 18: “threshold limit” has been replaced with “threshold number of plies”.
Claim 13, line 6: “the threshold temperature” has been replaced with “a threshold temperature”.
Claim 13, line 18: “threshold limit” has been replaced with “threshold number of plies”.
Claim 13, line 21: “threshold limit” has been replaced with “threshold number of plies”.
Claim 18, line 15: “threshold limit” has been replaced with “threshold number of plies”.
Claim 13, line 18: “threshold limit” has been replaced with “threshold number of plies”.
Reason for Allowance
The following is an Examiner’s statement of reasons for allowance:
Applicant’s amendments overcame the objections and 35 USC 112(b) rejections previously set forth in the non-final office action of 11/12/2021.
The closest prior arts to the independent claims 1, 13, and 18 were Troop (EP 2623301 ), hereinafter Troop, in view of Khan (US 2014/0110875), hereinafter Khan.
Regarding independent claims 1, 13 and 18, combination of Troop and Khan discloses all the limitations in these claims that are related to lay-up of successive plies on a tool that is heated by a first heater from the tool and a second heater by a side opposite to the tool. The combination above also discloses a controller and the method step of controlling the plies to a threshold temperature of 45 ºC and that both heaters are controlled during a first heating phase and a second heating phase, with the first heating phase defined as the thickness and/or the number of piles are less than a threshold and the second heating phase defined as the thickness and/or the number of plies are more than the recited threshold.
The combination above, however, fails to disclose that in the first heating phase only the first heater is active (claims 1 and 13) and that in the first heating phase only the second heater is active (claim 18).
Claims 2-12 and 14-15 are dependent on claim 1, 13, respectively and as such they are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748